DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Park (76,457) on 05/05/2021.
	1. 	(Currently Amended)  An analysis device, comprising:
a light-receiving unit comprising a sensor, wherein the light-receiving unit is configured to (i) use the sensor to receive electromagnetic waves from an observed object located in a light irradiation region illuminated by a light from a light source over a time period, and (ii) convert the electromagnetic waves into time-series electrical signals; and 
	logic circuit wherein the time-series electrical signals comprise one or more compressed temporal signals comprising spatial information corresponding to the observed object.

	2. 	(Currently Amended) The analysis device according to Claim 1, further comprising: a computer configured to control the light illuminating the observed object located in the light irradiation region on the basis of an analysis result of the logic circuit 
		
	3.	(Currently Amended) The analysis device according to Claim 2,
wherein the light illuminating the observed object has a structured illumination pattern having a plurality of regions with different optical characteristics, and wherein the computer 
Currently Amended) The analysis device according to Claim 1, wherein the logic circuit analysis unit is configured to use a classification algorithm to analyze the time-series electrical signals, and wherein the algorithm is updated on the basis of an analysis result of the logic circuit 
	5.	 (Currently Amended) The analysis device according to Claim 1, wherein at least one of the light and the light irradiation region is controlled based on an analysis result of the logic circuit 

 	6. 	(Previously Presented) A flow cytometer having an analysis device according to Claim 1, the flow cytometer comprising:  a flow cell including the light irradiation region.

	7.     (Currently Amended) The flow cytometer according to Claim 6, wherein the flow cytometer is configured to adjust, a path along which the observed object travels after the observed object passes through a portion of the flow cytometer flow cytometer and sort the observed object on the basis of an analysis result of the logic circuit 
	8.	(Currently Amended) The flow cytometer according to Claim 6, flow cytometer 
	9.	(Previously Presented) The flow cytometer according to Claim 8, wherein the second flow line width is narrower than the first flow line width.
	10.	(Previously Presented)  The flow cytometer according to Claim 9, wherein the observed object is classified based on (i) the first teacher information generated based on time-series electrical signals detected at the first flow line width, (ii) a second teacher information 
	11.	(Canceled)  
	12.	(Canceled)  
	13.	(Previously Presented) The analysis device of Claim 1, wherein the observed object is a cell.
	14.	(Previously Presented) The analysis device of Claim 1, wherein the light-receiving unit comprises a single-pixel detection element.
	15.	(Previously Presented) The analysis device of Claim 1, wherein the light-receiving unit comprises a structured detection system.
	16.	(Previously Presented) The analysis device of Claim 1, wherein a light illuminating the observed object located in the light irradiation region has a structured illumination pattern.
	17.	(Previously Presented) The analysis device of Claim 1, wherein the observed object is undergoing a relative movement with respect to the light irradiation region.
	18.	(Previously Presented) The analysis device of Claim 1, wherein the electromagnetic waves comprise scattered light, Raman scattering, transmitted light, or fluorescence.
	19.	(Canceled) 
	20.	(Canceled) 
	21.	(Previously Presented) The analysis device of claim 1, further comprising:
		an optical element comprising a plurality of regions with different optical characteristics, wherein the optical element is (i) disposed along a light path between the light source and the light irradiation region and (ii) configured to illuminate the observed object with a structured illumination pattern as the observed object moves relative to the optical element, and
 wherein the light receiving unit is configured to receive one or more structured electromagnetic waves from the observed object as the observed object moves relative to the optical element.
	22.     (Currently Amended)  The analysis device of claim 21, wherein the logic circuit 
Previously Presented)  The analysis device of claim 1, further comprising: an optical element comprising a plurality of regions with different optical characteristics, wherein the optical element is (i) disposed along a light path between the light irradiation region and the light-receiving unit and (ii) configured to receive electromagnetic waves from the observed object as the observed object moves relative to the optical element, and  wherein the light-receiving unit is configured to receive one or more structured electromagnetic waves from the optical element as the observed object moves relative to the optical element.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 recites “an optical element”. The word “element” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a mirror, a lens, a spatial light modulator and a filter as described in L18-19 of para. [0038]. Therefore, the limitation is being interpreted as requiring a mirror, a lens, a spatial light modulator and a filter or its equivalent.  

Allowable Subject Matter
Claims 1-10, 13-18, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Walters disclose: a light-receiving unit configured to (i) receive electromagnetic waves from an observed object located in a light irradiation region illuminated by (para. [0028], [0038]), and (ii) convert the electromagnetic waves into electrical signals: and a logic circuit operatively coupled to the light-receiving unit, wherein the logic circuit is configured to receive scattered light, transmitted light, fluorescence, or electromagnetic waves from analyze the electrical signals converted from the electromagnetic waves received from the observed object over the time period (para. [0038], measuring the concentration of analyte (s) or change in concentration due to flow or kinetics of a reaction of analyte (s), this means detector 550 is generating images at different times). Rich discloses: to generate time-independent spatial information corresponding to the observed object without generation of an image (para. [0021], [0024]) with benefits for scalable detection (Rich para. [0022] last 3 lines). The prior arts of record fail to teach, disclose, suggest or make obvious: the time-series electrical signals comprise one or more compressed temporal signals comprising spatial information corresponding to the observed object.
Claims 2-10, 13-18, 21-23 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884